Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 1 of 6 PageID #: 3516



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §           Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §

                                    MOTION TO STRIKE

       Plaintiff, Jason Lee Van Dyke moves to strike Defendant Thomas Retzlaff’s

 Supplemental Rule 26(a)(1) Disclosure (ECF 138). As grounds therefore, Plaintiff states as

 follows:

                                    I.      INTRODUCTION

 1.1 This Court has warned the parties, repeatedly, to conduct themselves as professionals

       and to cease making filings containing personal attacks on opposing parties and

       counsel. Plaintiff has done its best to comply with the orders of the Court in this regard.

       Defendant, as demonstrated by his recent filings, has shown that he is unable to refrain

       from doing so.

                                            II.   FACTS

 2.1 Plaintiff received what purports to be Defendant’s Amended 26(a)(1) Disclosure on

       Saturday, March 14, 2020. He did not plan to read it until he received a copy of the

       electronic mail attached as Exhibit “1” from James McGibney. Mr. McGibney is

       another one of Retzlaff’s victims.

 2.2 Upon reading this email, downloading the document, and reading its contents, Plaintiff

       sent the e-mail attached hereto as Exhibit “2” to Mr. Dorrell. Plaintiff also made a


MOTION TO STRIKE                                                                    Page 1 of 6
Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 2 of 6 PageID #: 3517



       Sunday telephone call to Mr. Dorrell’s office because Plaintiff genuinely believed that

       Mr. Retzlaff had obtained unauthorized access to Mr. Dorrell’s electronic filing

       account. This belief was based upon the fact that, based upon the working relationship

       between Plaintiff and Mr. Dorrell, he did not believe that Mr. Dorrell would (a) violate

       this Court’s orders to cease with filings of this nature; or (b) that Mr. Dorrell would

       flagrantly violate Rule 5(d)(1)(A).

 2.3 The document filed contains repeated references to Plaintiff supposedly being “a

       mentally unstable, violent Nazi and white supremacist, Plaintiff’s “pedophilic

       tendencies”, and Plaintiff being an “unhinged lunatic”, and patently absurd allegations

       of a murder plot. This document is the type of thing that Plaintiff has come to expect

       from Mr. Retzlaff, but was shocked to see that such as thing was supposedly drafted by

       Mr. Dorrell.

 2.4   In respect fairness to Mr. Dorrell, Plaintiff wishes to make it clear to this Court that he

       has not yet received any type of response from Mr. Dorrell to his e-mail or telephone

       call. All Plaintiff knows for certain is that Mr. Dorrell forwarded his email to Mr.

       Retzlaff. This is only because Mr. Retzlaff sent Plaintiff a copy of his profanity-laden

       response to Mr. Dorrell. A copy of said response is attached hereto as Exhibit “3”.




                              [ This space intentionally left blank ]




MOTION TO STRIKE                                                                     Page 2 of 6
Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 3 of 6 PageID #: 3518




 2.5   Plaintiff later accessed Mr. Retzlaff’s blog (www.viaviewfiles.net) to determine

       whether Mr. Retzlaff had made a new post containing similar material. He was greeted

       by this headline:




       In support of this theory (which is patently ridiculous), Mr. Retzlaff posted the exact

       same document which Plaintiff now seeks to strike. He also took the liberty of

       demonstrating, using his own words, that his blog is not intended to be taken as a

       “joke” and that it is, in fact, meant to be taken seriously (contrary to what was stated by

       Defendant in his most recent motion to dismiss under Rule 12(b)(6)




MOTION TO STRIKE                                                                    Page 3 of 6
Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 4 of 6 PageID #: 3519



2.6    But for the “response” referenced in paragraph 2.3 above, this led Plaintiff to further

       believe that Mr. Dorrell may not have been responsible for this filing. As this Court

       will recall, Mr. Retzlaff has been alleged by Plaintiff to have done something very

       similar before. See ECF 113, ¶ 5.15 (wherein Mr. Retzlaff used his own allegation in a

       filing before the 431st District Court as “evidence” of Plaintiff’s supposed pedophilia).

2.7    Ultimately, it does not matter whether it was Mr. Dorrell or Mr. Retzlaff who filed this

       document. Plaintiff’s motion to strike should be granted as a matter of law.

                                    II.     ARGUMENT

3.1    Defendant’s filing could not be a more flagrant violation of Rule 5(d)(1)(A) of the

       Federal Rules of Civil Procedure. This rule states:

              Papers after the Complaint. Any paper after the complaint that is required to be
              served—must be filed no later than a reasonable time after service. But
              disclosures under Rule 26(a)(1) or (2) and the following discovery requests and
              responses must not be filed until they are used in the proceeding or the court
              orders filing: depositions, interrogatories, requests for documents or tangible
              things or to permit entry onto land, and requests for admission. (Emphasis
              Added)

3.2    Defendant cannot take “safe harbor” in the local rules, as they only require a party

       completing said disclosures certify that they have been made. See Local Rule CV-26(c).

       Accordingly, there was no basis for which Defendant could have legitimately filed

       “Defendant Thomas Retzlaff’s Supplemental Rule 26(a)(1) Disclosure” with this Court.

       At most, he could have filed a document certifying that the Rule 26(a)(1) disclosures

       had been provided.

3.3    Notwithstanding Plaintiff’s correspondence to Mr. Dorrell, Plaintiff does not seek

       sanctions at this time and leaves the question of whether sanctions are warranted in this

       instance to the sound discretion of the Court.



MOTION TO STRIKE                                                                   Page 4 of 6
Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 5 of 6 PageID #: 3520



                                      IV. CONCLUSION

4.1    The filing of Defendant Thomas Retzlaff’s Supplemental Rule 26(a)(1) Disclosure was

       contrary to the Rule 5(d)(1)(A). It was not filed in compliance with Local Rule CV-

       26(c). The document must be stricken.

                                         IV. PRAYER

5.1    Plaintiff prays that this Honorable Court enter an order striking Defendant Thomas

       Retzlaff’s Supplemental Rule 26(a)(1) Disclosure (ECF 138). Plaintiff prays for all

       such further relief, in law and in equity, to which is may show itself to be justly

       entitled.

                                                      Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     State Bar No. 24057426
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com


                             CERTIFICATE OF CONFERENCE

 Due to Plaintiff’s belief that Mr. Retzlaff had accessed Mr. Dorrell’s electronic filing account
 and used his signature block without authorization, Plaintiff first contacted Mr. Dorrell’s
 office at 12:45 p.m. on March 15, 2019 to alert him about a possible security breach. He then
 sent an e-mail to Mr. Dorrell as shown in Exhibit 2. Plaintiff received no response from Mr.
 Dorrell, but did received a response from Mr. Retzlaff as shown in Exhibit “3”. Accordingly,
 this matter is presented to the Court for consideration.

                                                             /s/ Jason Lee Van Dyke
                                                             JASON LEE VAN DYKE




MOTION TO STRIKE                                                                    Page 5 of 6
Case 4:18-cv-00247-ALM Document 140 Filed 03/15/20 Page 6 of 6 PageID #: 3521



                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                          /s/ Jason Lee Van Dyke
                                                          JASON LEE VAN DYKE




MOTION TO STRIKE                                                                Page 6 of 6
